PER CURIAM: *
Epigmeneo Reyna-Veloz was convicted of one charge of illegal reentry into the United States and sentenced to serve 30 months in prison and a two-year term of supervised release. He argues that the district court erred by determining that his prior Texas felony conviction for burglary of a habitation was a crime of vio*283lence under U.S.S.G. § 2L1.2(b)(l)(A)(ii). This argument is unavailing. See United States v. Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir.2005), petition for cert, filed (Dec. 15, 2005)(No. 05-8542).
Reyna-Veloz’s constitutional challenge to 8 U.S.C. § 1326(b) is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Although Reyna-Veloz contends that Almendarez-Torres was incorrectly decided and that a majority of the Supreme Court would overrule Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), we have repeatedly rejected such arguments on the basis that Almendarez-Torres remains binding. See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, — U.S. -, 126 S.Ct. 298, 163 L.Ed.2d 260 (2005). Reyna-Veloz properly concedes that his argument is foreclosed in light of Almendarez-Torres and circuit precedent, but he raises it here to preserve it for further review.
Reyna-Veloz has shown no error in the judgment of the district court. Consequently, that judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.